DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., KR Pub No. 10-1646503 in view of Border, US Pub No. 20120212398, and further in view of Hillen et al., US Pub No. 20180074509.

As to claim 1 Yang discloses eyewear, comprising: 
a frame; a temple adjacent the frame (DESCRIPTION OF EMBODIMENTS para. 2 - the system is implemented as glasses, therefore includes a frame and temple); 
Abstract, BEST MODE para. 2 - display is a part of the glasses); 
a camera coupled to the frame and configured to generate the image of the physical object (Fig. 1: 110 and 120 are cameras), wherein the image is a three-dimensional depth map having depth values (Abstract – three dimensional image includes distance information.   In light of Applicant’s specification at [0073] this is a depth map); and 
an electronic processor configured to: 
process the image from the camera and detect a geometric feature, wherein the electronic processor is also configured to process and detect the geometric feature by analyzing the depth values of a portion of the three-dimensional depth map (Fig. 6: 620 and 630 and their description – the 3D images are analyzed to obtain distance (depth) values, which are used to detect obstacles, or geometric features);
generate an audio alert as a function of the processed image that is indicative of the distance of the physical object from the eyewear (Fig. 2: 630 and its description – an audible risk notification alert is output that identifies the type of risk and is based on distance to the obstacle.  Risk notification is determined as a function of the 3D image).
Yang fails to disclose that the display is see-through; determining a type of the physical object, and that the audio is indicative of the determined type of physical object.
[0419], Abstract);
determining a type of the physical object, and generating an audio alert that is indicative of the determined type of physical object ([0419] – the result of object identification is presented as audio to the user).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Yang with the teachings of Border by allowing the glasses lenses to be partially see-through and by audibly identifying the detected object, the rationale being to enable the system to be utilized by users of varying visual impairment, while providing a more informative risk alert.
The system of Yang and Border fails to disclose that the processor is configured to process the image from the camera and detect an edge of the physical object using a scale-invariant feature transform (SIFT) algorithm and a Canny edge detector.
However, in an analogous art, Hillen discloses processing an image from the camera and detect an edge of a physical object using a scale-invariant feature transform (SIFT) algorithm and a Canny edge detector ([0014]-[0015]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Yang and Border with the teachings of Hillen, the rationale being to improve obstacle detection.

As to claims 9 and 17 see rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423